Case 1:14-cv-00004-CMA-NRN Document 227 Filed 02/05/20 USDC Colorado Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO



   Civil Action No. 14-cv-00004-CMA-NRN

   UNITED STATES OF AMERICA ex rel. Julie Reed,

          Plaintiff,

                               v.

   KEYPOINT GOVERNMENT SOLUTIONS,

          Defendant.



                       UNOPPOSED MOTION TO UNRESTRICT ANSWER TO
                              SECOND AMENDED COMPLAINT


          Defendant KeyPoint Government Solutions, Inc. (“KeyPoint”) respectfully submits

   this Unopposed Motion to Unrestrict Answer to Second Amended Complaint. In support

   of this request, KeyPoint states as follows:

          1.      At times relevant to the allegations in the Second Amended Complaint

   (Doc. 119), KeyPoint performed investigations for the United States Office of Personnel

   Management (“OPM”) pursuant to a contract (“Contract”). Also relevant to KeyPoint’s

   work was an Investigator’s Handbook (“Handbook”).

          2.      KeyPoint’s Answer to Second Amended Complaint (Doc. 223) (“Answer”)

   contains references to various investigations and to the content of the Contract and

   Handbook.



                                                  1
Case 1:14-cv-00004-CMA-NRN Document 227 Filed 02/05/20 USDC Colorado Page 2 of 5




          3.     The Government has informed KeyPoint and Relator that, in its view,

   certain investigative records and portions of the Contract and Handbook contain

   sensitive investigative materials regarding the techniques used in background

   investigations that, in the Government’s view, could compromise national security if they

   were publicly disclosed.

          4.     KeyPoint, Relator, and the Government have agreed to the terms of a

   Protective Order whereby as an initial matter KeyPoint and Relator will seek Level 1

   restriction for all filings that may contain sensitive investigative materials, in order to

   permit the Government an opportunity to review each filing to determine whether it

   contains sensitive investigative material. The Protective Order has been approved by

   the Court. (Doc. 78)

          5.     In accordance with Section 6 of the Protective Order, KeyPoint filed an

   Unopposed Motion for Leave to File Answer to Relator’s Second Amended Complaint

   Under Level 1 Restriction (Doc. 222) together with its Answer.

          6.     On January 21, 2020, the Court granted KeyPoint’s Unopposed Motion for

   Leave to File Answer to Relator’s Second Amended Complaint Under Level 1

   Restriction, and directed that KeyPoint’s Answer be placed under Level 1 Restriction.

   The Court also directed the Government to provide a redacted version of the Answer to

   KeyPoint on or before February 18, 2020, and directed KeyPoint to file the redacted

   version of its Answer on or before February 20, 2020. (Doc. 226)

          7.     After reviewing KeyPoint’s Answer, the Government has advised KeyPoint

   that the Answer does not contain sensitive investigative material. As such, the


                                                  2
Case 1:14-cv-00004-CMA-NRN Document 227 Filed 02/05/20 USDC Colorado Page 3 of 5




   Government informed KeyPoint that in its view the filing need not remain under

   restriction.

          8.      KeyPoint has conferred with Relator’s counsel, who does not oppose this

   Motion.

          WHEREFORE, KeyPoint respectfully requests that the Court unrestrict its

   Answer to Second Amended Complaint (Doc. 223).




                                               3
Case 1:14-cv-00004-CMA-NRN Document 227 Filed 02/05/20 USDC Colorado Page 4 of 5




   Dated: February 5, 2020

                                     Respectfully submitted,



                                      s/ Robert C. Blume

                                     GIBSON, DUNN & CRUTCHER LLP

                                           Robert C. Blume, Bar No. 37130
                                           Ryan T. Bergsieker, Bar No. 37281
                                           Allison K. Chapin, Bar No. 47582
                                           Gibson Dunn & Crutcher LLP
                                           1801 California Street, Suite 4200
                                           Denver, CO 80202-2642
                                           Telephone: (303) 298-5700
                                           Fax: (303) 313-2870
                                           E-mail: RBlume@gibsondunn.com
                                                   RBergsieker@gibsondunn.com
                                                   AChapin@gibsondunn.com

                                     Counsel for Defendant KeyPoint Government
                                     Solutions




                                       4
Case 1:14-cv-00004-CMA-NRN Document 227 Filed 02/05/20 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE

         I hereby certify that on February 5, 2020, I electronically filed a copy of the

   foregoing with the Clerk of Court using the CM/ECF system, which will provide notice to

   the e-mail addresses denoted on the Court’s Electronic Mail Notice List.




                                                  s/ Robert C. Blume
                                                  Robert C. Blume




                                              5
